DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
3.	Claim 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhart et al. (DE 8229927 U1, hereinafter ‘Reinhart’) in view of Capy et al. (US 5743460, hereinafter ‘Capy’).
Reinhart discloses a mailer comprising: front (12) and rear panels (14+16+30) having interior and exterior surfaces and connected to one another along a fold line (unnumbered fold line bewteen 30 and 2), wherein the interior surfaces of the front and rear panels have an area of foldable lines formed therein (34, 42, 44) to allow the front and rear panels to conform to an article placed into the mailer (see Fig. 3); except discloses the foldable lines being incisions rather than creases as claimed.
However, Capy teaches the front and rear panels of an envelope structure using foldable creases (1; see Fig. 1) as claimed.
Because Reinhart and Capy both teach structures for increasing the flexibility or conformability of packaging panels, it would have been obvious to one of ordinary skill in the art to substitute the foldable creases taught by Capy for the incisions taught by Reinhart to achieve the predictable result of allowing the Reinhart front and rear panels to conform to the contents of the packaging.
Reinhart as modified above further discloses the interior surfaces of the front and rear panels are provided with a liner (36); the front and rear panels are formed from a corrugated material having elongated flutes extending perpendicular to the fold line (see Fig. 3); a closure flap is associated with an upper edge of the front panel (24); an interior surface of the closure flap contains an adhesive tape for sealing the mailer (26).

4.	Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhart et al. (DE 8229927 U1, hereinafter ‘Reinhart’) in view of Capy et al. (US 5743460, hereinafter ‘Capy’) as applied to claim 4 above, and further in view of Gendron (US 4579277).
Reinhart as modified above discloses all limitations of the claim(s) as detailed above and further including side flaps are provided at opposite sides of the front panel (14, 16), except does not expressly disclose a perforated fold line extends between each side flap and the front panel or the glue as claimed.  
However, Gendron teaches a similar mailer wherein a perforated fold line extends between each side flap and the front panel (116, 117) and each side flap among the side flaps has glue provided on an interior surface thereof for forming the mailer (120, 121).
Because Reinhart as modified above and Gendron both teach folding structures for foldable mailers, it would have been obvious to one of ordinary skill in the art to substitute the perforated side flap/glue system taught by Gendron for the flap system taught by Reinhart as modified above to achieve the predictable result of folding a secure mailer assembly.

Response to Arguments
5.	Applicant’s arguments, see the response, filed 5/11/2022, with respect to the rejection(s) of claim(s) 1 and 3-6 under Reinhart have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Capy as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
May 16, 2022